Citation Nr: 0735944	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-34 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for polyneuropathy, 
right below the knee amputation, claimed as secondary to 
service-connected diabetes mellitus.

2. Whether new and material evidence has been received to 
reopen a claim of service connection for left great toe 
amputation, claimed as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Spouse

ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to October 1968.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In December 
2004, the veteran appeared at a hearing before a Decision 
Review Officer (DRO) at the RO.  A transcript of the hearing 
is of record.  The case was previously before the Board in 
June 2007, when it was referred to the Veterans Health 
Administration (VHA) for an advisory medical opinion.

Although the RO reopened the claims of service connection in 
its August 2003 rating decision, the question of whether new 
and material evidence has been received to reopen the claims 
must be addressed in the first instance by the Board because 
that matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 
1383.  The Board has characterized the claims accordingly.

The Board notes that a July 2004 rating decision granted 
service connection for a right above the knee amputation, 
because diabetes mellitus was found to have aggravated the 
right below the knee amputation.  However, this decision did 
not render moot the question of entitlement to service 
connection for the previous below the knee amputation because 
there are effective date questions involved.

In a September 2007 statement, the veteran raised the issue 
of a recent left leg above the knee amputation being related 
to his diabetes with peripheral neuropathy.  Since this issue 
has not been developed for appellate review, it is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1. An unappealed rating decision in June 2002 denied service 
connection for polyneuropathy, right below the knee 
amputation and left great toe amputation essentially on the 
basis that such disabilities were not related to the 
veteran's service-connected diabetes.

2. Evidence received since the June 2002 rating decision 
tends to show that these disabilities are related to the 
veteran's service-connected diabetes, relates to 
unestablished facts necessary to substantiate the claims 
seeking service connection, and raises a reasonable 
possibility of substantiating the claims.  

3. Competent medical evidence shows that the veteran's 
polyneuropathy, right below the knee amputation and left 
great toe amputation were caused or aggravated by his 
service-connected diabetes.


CONCLUSIONS OF LAW

1. Evidence received since the June 2002 rating decision is 
new and material and the claims of service connection for 
polyneuropathy, right below the knee amputation and left 
great toe amputation may be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

2. Service connection for polyneuropathy, right below the 
knee amputation as secondary to service-connected diabetes 
mellitus is warranted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.310 (2007).

3. Service connection for left great toe amputation as 
secondary to service-connected diabetes mellitus is 
warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that the veteran was not given complete 
notice regarding the definition of new and material evidence, 
what information was necessary to reopen his claims of 
service connection, or what information was necessary to 
substantiate his claims of service connection; however, since 
the determination below reopens the claims and grants service 
connection for both issues, any error in notice is harmless.  


B.	Legal Criteria, Factual Background, and Analysis

A June 2002 rating decision denied the veteran's claims of 
service connection for polyneuropathy, right below the knee 
amputation and left great toe amputation finding that they 
were not caused or aggravated by his service-connected 
diabetes.  The veteran did not appeal this decision.  
Accordingly, it is final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claims to 
reopen were filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Secondary service connection is warranted for disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a); see also Harder v. 
Brown, 5 Vet. App. 183 (1993) (finding that a secondary 
service connection claim is separate and distinct from a 
direct service connection claim).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  The threshold legal 
requirements for a successful secondary service connection 
claim are: (1) Evidence of a current disability for which 
secondary service connection is sought; (2) a disability for 
which service connection has been established; and (3) 
competent evidence of a nexus between the two.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

New and Material Evidence

Evidence of record in June 2002 included private treatment 
records showing the veteran was in a motor vehicle accident 
in September 1994.  He suffered from whiplash and had reflex 
sympathetic dystrophy (RSD) diagnosed.  

May 1999 private admission records show the veteran was being 
admitted "secondary to a worsening diabetic foot ulcer" 
which he had been battling for about a year.  He had his left 
great toe amputated in June 1999.  Impressions were provided 
of diabetic foot ulcer with significant cellulitis and recent 
deterioration; probable osteomyelitis; and adult onset 
diabetes, unclear control.  

An October 2000 medical record shows the veteran had a past 
medical history of RSD, neuropathy, and chronic pain all due 
to a motor vehicle accident in 1994.  It was noted he had a 
new diagnosis of diabetes mellitus, type 2.  

December 2000 private treatment records report the veteran 
underwent a right below knee amputation because of 
neuropathic breakdown of his right foot complicated by 
osteomyelitis both acute and chronic.  

A January 2001 physical therapy note indicates the right 
below the knee amputation was related to RSD.  

On November 2001 VA examination it was noted that diabetes 
had been diagnosed during the last year and that peripheral 
vascular disease and RSD were present and precipitated the 
left great toe and right below the knee amputations.  

Evidence received subsequent to the June 2002 rating decision 
includes a January 2003 letter from private doctor D. G. 
opining that the veteran's right below the knee amputation 
was "partially due to his diabetes because it worsened the 
idiopathic polyneuropathy and severely advanced the infection 
that resulted in loss of limb."  

On June 2003 VA examination, the VA examiner provided the 
following opinion regarding the veteran's amputations:  "The 
veteran's present bilateral leg condition [status post] 
amputations is more likely than not related to his massive 
weight causing stasis problems, also related to tobacco abuse 
causing peripheral vascular disease, sedentarism (the weight 
and the sedentarism aggravated by the [motor vehicle accident 
in] 1994) and as likely as not aggravated by (but not due to) 
diabetes mellitus namely peripheral neuropathy."  

A May 2004 letter from Dr. D. G. states the veteran had a 
below the knee amputation in December 2001 "due to diabetic 
neuropathy/infection."

At the December 2004 DRO hearing the veteran and his spouse 
testified that he was previously misdiagnosed, that diabetes 
should have been diagnosed earlier, and that diabetes caused 
his amputations, not RSD.  The veteran is a chiropractor and 
his wife is a registered nurse.  The veteran also testified 
that he has never been diagnosed with peripheral vascular 
disease.  

In June 2007, the Board referred the case for a VHA medical 
advisory opinion as to whether the veteran's polyneuropathy, 
right below the knee and left great toe amputations were 
caused or aggravated by his service-connected diabetes 
mellitus.  In August 2007, a VHA specialist concluded that 
the veteran was diagnosed with diabetes as early as 1999 and 
indicated that most people have diabetes 7-10 years prior to 
a formal diagnosis.  Hence, the specialist concluded the 
veteran had "diabetes likely at least as far back as 1992."  
She opined it was at least as likely as not that the 
polyneuropathy, right below the knee amputation and left 
great toe amputation were caused or aggravated by his 
service-connected diabetes mellitus as amputation and 
neuropathy are well-established complications associated with 
diabetes.  She indicated that she could not determine the 
degree to which diabetes or neuropathy may have contributed 
to the aggravation of the left great toe or right below the 
knee amputations or the degree of disability existing after 
aggravation occurred.  

At the time of the June 2002 rating decision, the evidence 
did not show the veteran's amputations were caused or 
aggravated by service-connected diabetes.  The evidence 
received since June 2002 is new in that it was not previously 
of record.  It also raises a possibility that his 
polyneuropathy, right below the knee and left great toe 
amputations may be related to his service-connected diabetes.  
It is material in that it specifically relates to 
unestablished facts necessary to substantiate the claims for 
service connection and also raises a reasonable possibility 
of substantiating the claims.  Since the evidence is both new 
and material, the claims may be reopened.

De Novo Review

As a result of the Board's favorable decisions below, the 
Board finds that the appellant is not prejudiced by the 
Board's proceeding with de novo review of these claims 
without returning the case to the RO for their initial de 
novo consideration upon the Board's reopening of the claims.  
Additionally, the RO had already itself reopened the claims 
and adjudicated the matters de novo before the appeal was 
certified for Board review.

As the veteran has established service connection for 
diabetes mellitus and the evidence shows he had a left great 
toe amputation in June 1999 and a right below the knee 
amputation in December 2000, what remains to be shown 
regarding his claims is that these amputations were caused or 
aggravated by his service-connected diabetes.  See 38 C.F.R. 
§ 3.310(a).

The Board concludes that the balance of the evidence 
establishes that the veteran's polyneuropathy, right below 
the knee and left great toe amputations were caused or 
aggravated by his service-connected diabetes.  As noted 
above, the record contains an opinion from a VHA specialist 
that the veteran's amputations were at least as likely as not 
caused or aggravated by his service-connected diabetes.  
January 2003 and May 2004 opinions from Dr. D. G. also 
support the VHA specialist's opinion.  The Board notes that 
there are also contrary opinions from November 2001 and June 
2003 VA examiners that the veteran's amputations were 
precipitated by RSD and peripheral vascular disease.  
However, these contrary opinions lack probative value because 
they are based on inaccurate factual premises since the 
evidence does not show the veteran has been diagnosed with 
peripheral vascular disease.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  

In summary, the August 2007 VHA opinion must be given the 
greatest probative weight, as it reflects claims file review 
and a familiarity with the veteran's medical history, is 
supported by detailed findings, and provides an explanation 
of the rationale for the opinions given.  Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).  Thus, the evidence shows that 
the veteran's polyneuropathy, right below the knee and left 
great toe amputations were caused or aggravated by his 
service-connected diabetes mellitus.  Consequently, the Board 
concludes that service connection is warranted for the 
veteran's polyneuropathy, right below the knee and left great 
toe amputations.






ORDER

The appeals to reopen claims of service connection for 
polyneuropathy, right below the knee and left great toe 
amputations are granted, and secondary service connection for 
polyneuropathy, right below the knee amputation and for left 
great toe amputation is granted on de novo review.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


